Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 1 of 20




             EXHIBIT F
         Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 2 of 20



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


VICTIM RIGHTS LAW CENTER
115 Broad Street, 3rd Floor
Boston, MA 02110,

EQUAL RIGHTS ADVOCATES
1170 Market Street, Suite 700
San Francisco, CA 94102,                          Case Number: 1:20-cv-11104
                                                  Declaration of Kaethe Morris Hoffer
LEGAL VOICE
907 Pine Street, Suite 500
Seattle, WA 98101

CHICAGO ALLIANCE AGAINST SEXUAL
EXPLOITATION
307 N. Michigan Ave., Suite 1818
Chicago, IL 60601

JANE DOE, an individual by and through her
mother and next friend, MELISSA WHITE

NANCY DOE, an individual

MARY DOE, an individual

                             Plaintiffs,
    v.

ELISABETH D. DEVOS, in her official
capacity as Secretary of Education,
400 Maryland Avenue SW
Washington, DC 20202,

KIMBERLY RICHEY, in her official capacity
as Acting Assistant Secretary for Civil Rights,
400 Maryland Avenue SW
Washington, DC 20202,

U.S. DEPARTMENT OF EDUCATION,
400 Maryland Avenue SW
Washington, DC 20202,

                             Defendants.
     Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 3 of 20



AMENDED DECLARATION OF KAETHE MORRIS HOFFER (CHICAGO ALLIANCE
                AGAINST SEXUAL EXPLOITATION)

I, KAETHE MORRIS HOFFER, declare as follows:

   1. I submit this amended declaration in support of the proposed second amended complaint

      filed on behalf of Equal Rights Advocates (“ERA”), Victim Rights Law Center

      (“VRLC”), Legal Voice, Chicago Alliance Against Sexual Exploitation (“CAASE”), Jane

      Doe, Nancy Doe, and Mary Doe, plaintiffs in the above-captioned case, which challenges

      as unlawful the recently issued Rule entitled Nondiscrimination on the Basis of Sex in

      Education Programs or Activities Receiving Federal Funding Assistance. 85 Fed. Reg.

      30,026 (May 19, 2020) (the “Title IX Rule” or “Final Rule”). I have compiled the

      information in the statements set forth below through personal knowledge. I have also

      familiarized myself with the Final Rule in order to understand its immediate impact on

      CAASE. If I am called as a witness in these proceedings, I could and would testify

      competently to these facts.

   2. I have served as Executive Director at CAASE since 2013. In 1997, I began the practice

      of law in Illinois and was admitted to the state and federal bars. Prior to becoming

      CAASE’s Executive Director, I founded CAASE’s Legal Services program in 2009 and

      served as Legal Director, in which capacity I provided direct legal representation to

      survivors of sexual violation. Both prior to joining CAASE and during my time as Legal

      Director, I represented numerous student victims of sexual harassment and assault,

      asserting their rights under Title IX and other state-based rights with public and private

      schools in the Chicagoland area, inclusive of most of the major universities in the

      Chicago region and many of the smaller private and public colleges and high schools.

      The educational advocacy provided by me and my legal colleagues at CAASE includes



                                                2
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 4 of 20



   assisting students with making reports and filing sexual misconduct complaints with

   schools; accompanying students to interviews and meetings with school administrators;

   assisting with accessing mental health support and academic, housing, and employment

   accommodations; supporting students throughout the investigation and hearing process,

   including preparing written materials, providing support and advice at the hearing, and

   assisting with appeals; and filing discrimination complaints with the Office for Civil

   Rights if the school mishandles the case.

3. Plaintiff Chicago Alliance Against Sexual Exploitation (“CAASE”) is a Chicago-based

   non-profit, public interest organization dedicated to addressing the culture, institutions, and

   individuals that perpetrate, profit from, or support sexual exploitation.

4. CAASE furthers its mission by creating and facilitating educational curricula to empower

   high-school students to end sex-based harassment in the Chicagoland area, as well as

   Illinois-wide and nation-wide.

5. CAASE advocates for systemic reforms that provide support for and expand options for

   survivors of sexual harm and that provide for appropriate accountability for offenders –

   both individual and institutional. CAASE does this via legislative actions, community

   engagement and education, coalition-building, and strategic criminal legal system

   convenings.

6. CAASE provides legal representation for survivors of sex-based harassment in civil

   litigation, as victims’ rights representatives in the criminal justice system, and as advocates

   for public policies that increase the efficacy of criminal and civil laws pertaining to sex-

   based harms, including sex harassment. CAASE also represents students over the age of

   13 who have survived sex-based harm and/or harassment and need support to continue




                                               3
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 5 of 20



   their education. CAASE assists these students with accessing accommodations under Title

   IX, navigating the Title IX complaint and disciplinary process, and filing complaints with

   the Office for Civil Rights if a students’ Title IX rights are being violated by their school.

7. CAASE focuses on communities most impacted by sexual harm. CAASE provides

   platforms for survivors to share their experiences and expertise, which shapes our work,

   educates the public, and raises awareness.

8. CAASE has been irreparably harmed by the Title IX Rule.

9. As detailed below, the Final Rule frustrates CAASE’s mission by limiting the efficacy of

   available avenues of redress to CAASE’s student clients; directly conflicting with,

   impairing, and frustrating CAASE’s organizational mission and programmatic priorities;

   and impairing CAASE’s ability to advise its clients.

10. In addition, the Final Rule has diverted resources from CAASE’s daily operations. Since

   the issuance of the Final Rule, members of CAASE’s Legal Department have had to shift

   much of their focus away from directly representing clients because they are required to

   assess the potential impact of the Final Rule on existing and potential future cases.

   CAASE has had to conduct research and engage in discussions, both within the Legal

   Department and with outside stakeholders, about the new preemption provision in the

   Final Rule and how it will affect Illinois state laws, which provide critical protections for

   complainants but may conflict with the Final Rule and are therefore preempted, such as

   110 ILCS 155 Preventing Sexual Violence in Higher Education Act. We have determined

   that there are two areas of conflict between the Final Rule and the state law: cross-

   examination and standard of proof. Illinois’s state law requires an institution of higher

   education to use the preponderance of evidence standard and prohibits the use of cross-




                                             4
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 6 of 20



   examination, whereas the Final Rule allows a school to choose between two standards of

   proof and requires cross-examination at a hearing. CAASE has also been forced to forgo

   important projects to devote time to preparing and giving numerous Know Your Rights

   presentations and drafting collateral materials to spread awareness of these issues. The

   members of the Legal Department have had to dedicate time to plan for how best to

   support and represent their clients in response to schools’ modifying their policies, and

   they will need to continue spending significant time conducting research and

   communicating with schools in order to stay up to date on changes they make in the

   future.

11. CAASE’s Legal, Community Engagement, and Policy departments have had to delay the

   development of a Restorative Justice program because the necessary resources are

   currently tied up in these efforts to fully understand and be prepared to provide expert

   assistance regarding the Title IX regulations. These departments, along with CAASE’s

   Communications Department, have instead restructured to form a Title IX working group

   that meets regularly to discuss and strategize about the new regulations. This group

   discusses ways to reach school staff and administrators to ensure that students at their

   schools are protected and then sets up meetings with those staff members, plans

   communications strategies regarding the Title IX rule, and brainstorms and creates new

   resources for students to better understand their rights under Title IX.

12. CAASE’s Community Engagement and Policy departments have also been forced to

   delay the development of a project designed to bring gender justice advocates and

   criminal justice reform advocates together to discuss shared goals and to build solidarity

   and community. Having resources diverted to crisis situations created by the




                                             5
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 7 of 20



   unreasonable new Title IX rule leaves the Policy Department in particular less able to

   devote planned time and attention to specific work rooted in its mission—and prioritized

   by its current strategic plan—such as the very timely work of facilitating collaborations

   between gender justice advocacy and criminal justice reform work. Necessary delays to

   this work have unknown consequences, but CAASE's greatest fear is that we will be

   unable to capitalize on current attention to race inequality and criminal justice reform

   movements in ways that could significantly advance both those goals and the goals of the

   gender justice movement that are rooted in a commitment to showing how sexual

   violence is both symptom and cause of multiple and overlapping forms of inequality,

   such as those epitomized by white supremacist systems and practices.

13. Since the issuance of the Final Rule, CAASE’s Community Engagement Department has

   had to shift focus away from creating a survivor advisory board and building connections

   with individuals who have experienced sexual violence on the South side of Chicago to

   building relationships and connections with student survivors. The members of the

   Community Engagement Department have had to plan and develop new outreach and

   collateral as a result of the new regulations, shifting time away from other opportunities

   and projects. They have had to spend time arranging and attending meetings with school

   administrators, staff, and students in order to discuss what the new regulations mean, how

   both students and staff can respond, and how CAASE can support them.

14. CAASE’s Policy Department has spent a substantial amount of time analyzing the Final

   Rule and comparing it to previous guidance, current laws in Illinois, and current bills

   information in Illinois. The members of this department have dedicated significant time

   and resources to sorting out potential and confirmed conflicts of law, trying to determine




                                            6
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 8 of 20



   what schools will do in response to the new regulations, and updating documents and

   written collateral. They have had to shift focus from passing other bills related to crime

   victims’ rights, rape kit expansion, workplace harassment and violence, and the sex

   offender registry in order to work on state-specific legislation to ensure the new

   regulations do not undermine the ability of student victims of sex-based harassment to

   maintain or achieve access to education. The Policy Department has also pulled back

   from nearly all workplace advocacy efforts, among other projects, in order to focus on

   and address this issue. Because these preemption issues were not explained in the

   Proposed Rule, CAASE has been forced to assess these issues on short notice after the

   publication of the Final Rule.

15. The members of CAASE’s Prevention Department have spent an enormous amount of

   time reading and analyzing the regulations and associated literature. In order to do that,

   they have had to divert time from supporting and responding to the abrupt shift towards

   digital e-learning resulting from the global pandemic. They have also spent time fielding

   questions from faculty from higher education institutions about the regulations and how

   to engage with their school administrators to ensure that all staff respond appropriately to

   sex harassment and harms affecting students. This is work that will continue as schools

   are learning how to adapt to the Final Rule. We have already received more questions

   about the Final Rule than the other issues we work on. We are also noticing that students

   in postsecondary institutions are now more interested in the Final Rule during workshops,

   whereas we rarely received questions about Title IX before the Final Rule.

16. CAASE’s Communications Department has had to divert time away from its normal

   operations in order to take meetings with other departments, develop messaging around




                                            7
   Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 9 of 20



   this issue, and ensure reporters are educated about the distinctions between the national

   impact and the local, Illinois-specific impact of these regulations. This includes spending

   time writing content, keeping media contacts informed about issues and preparing

   relevant CAASE staff for story-specific interviews, and developing/implementing a

   social media campaign about the changes focused on target populations. The regulations

   have also delayed the executions of other planned projects, including the re-launch of

   CAASE.org.

17. All departments at CAASE will undoubtedly have no choice but to continue to expend

   substantial resources in order to counteract the effects of the new regulations at the

   expense of their other projects, activities, and responsibilities.

18. In addition to diverting Plaintiffs’ resources and frustrating Plaintiffs’ missions, the

   Department’s discriminatory motivation underlying the Final Rule also harms women

   and girls who are often hindered in bringing their own claims to challenge the Final Rule.

19. The implementation of the Final Rule has impacted our organization’s work in several

   ways. The CAASE attorney who focuses on educational advocacy has had to devote

   much of her time to providing requested trainings to other organizations, such as rape

   crisis centers and children’s advocacy centers, so that they are prepared to serve their

   student clients under the Title IX Rule. The preparation for and execution of these

   presentations have resulted in less time and availability to directly serve clients. She has

   also taken fewer civil cases of other types to free up space for educational advocacy, as

   new and existing education cases have become more complex and time-consuming.

   CAASE has also had to divert time from its normal operations to hold interdepartmental

   meetings, conduct outreach, and give presentations for student groups and school




                                              8
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 10 of 20



   administrators so they understand the Final Rule’s changes. Additionally, CAASE’s

   Policy Department has diverted time from their regular work to complete an analysis of

   the Final Rule and draft recommendations of policies for schools, and this work is

   continuing. All of this has been made more difficult by COVID-19, as CAASE’s

   resources are more limited and schools are dedicating their similarly limited resources to

   working hard to prepare for the new school year during a global pandemic.

20. Students who experience sexual harassment, including sexual assault, suffer not only

   physically and emotionally, but also in their ability to participate in and benefit from

   educational opportunities. The Title IX Rule will worsen the devastating effects of sexual

   harassment in schools, and will further prevent and discourage victims from reporting

   sexual harassment because, among other things, it narrows the definition of sexual

   harassment to which schools may respond; constricts the universe of those school

   officials whose knowledge of harassment obligates the school to respond; and in

   numerous respects unfairly tilts the grievance processes against students who report sex-

   based harassment (“complainants”) and in favor of those who are reported harassers and

   assailants (“respondents”). This makes the process more intimidating and traumatizing

   for victims and erects new barriers to accurate fact-finding and adjudication of

   complaints.

21. Each provision of the Final Rule harms survivors and chills reporting, which results in a

   frustration of CAASE’s mission and a diversion of its organizational resources:

Non-Title IX” Incidents

22. Most student survivors that CAASE represents are assaulted outside of a school program

   or activity. Because schools are now required to dismiss all complaints of sexual




                                             9
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 11 of 20



   harassment and assault that take place outside of a school program or activity under §

   106.45(b)(3)(i) and § 106.44(a), many survivors will have no choice but to continue

   seeing their assailant each day in class, in the hallways, in campus housing, and in the

   lunchroom or dining hall. This can be further traumatizing and unsafe for a survivor, and

   it can also severely hinder their ability to focus and learn.

23. In one specific example, a CAASE client was assaulted by an upperclassman at an

   apartment during her first week of high school. The school told her that they would not

   investigate because the assault happened off-campus, and as a result, her assailant

   received no punishment and the survivor received no protection from him. She continued

   to see him every day at school, and he made efforts to get her attention daily by calling

   her name, tapping her shoulder, winking at her, and contacting her on social media. She

   struggled to concentrate in class, and her grades suffered. She did not feel safe going to

   school every day, and the school made no effort to assist her or assess the potential threat

   to other students because the assault happened in the “wrong” place. Under the new rules,

   we will continue to see this scenario play out in schools, and student survivors will

   struggle to focus, fulfill their academic and extracurricular responsibilities, and feel safe.

24. Another of CAASE clients’ biggest concerns with making a report is that they will not be

   believed and that their school will not actually do anything to help them. Because schools

   are now required under § 106.45(b)(3)(i) and § 106.44(a) to dismiss Title IX complaints

   of sexual harassment unless and until the survivor can show that their access to education

   has suffered or been denied, students will be forced to endure repeated and escalating

   levels of abuse before the school is even allowed to investigate. These students will be




                                             10
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 12 of 20



   left unsupported by their school and unprotected long past the point when the school

   should have intervened.

25. Before a student survivor has been denied access to their education under the law, they

   may experience many negative and harmful effects of harassment. In our experience, it is

   difficult enough for a student survivor of harassment to come forward in the first place,

   even if the harassment prevents them from learning or even feeling safe. When schools

   do not actively support and believe a student survivor following a disclosure of sexual

   violence, they send a clear message to the survivor that they do not deserve that support

   and that their emotional and physical well-being is not a priority. In addition, once a

   student has been turned away and told that the school cannot do anything to help them, it

   is unlikely they will make a second report if the harassment escalates or continues. The

   Final Rule will cause fewer survivors to come forward initially because they will be

   concerned that the school will not help them. By requiring survivors to make a second

   report when the harassment has reached a certain threshold, it will limit how many of

   them actually come back and are ultimately able to receive support and protection.

26. Taken together, these provisions will frustrate CAASE’s mission of representing student

   survivors of sexual harassment and assault. Fewer students will be able to receive help

   from their schools, and this will cause their peers and classmates to understand that they

   should not report their own future harassment and assaults to their school because

   nothing can or will be done. It is also likely that, at the same time, CAASE’s mission of

   prevention will be frustrated in that students will be more likely to commit harassment or

   assault because they believe that they will not be held accountable under the new

   regulations. Furthermore, CAASE will be less capable of helping all student survivors




                                            11
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 13 of 20



   access the supportive measures they need to continue their education, since many schools

   will choose not to offer supportive measures for “non-Title IX” incidents like those that

   happen off-campus or that do not rise to the level of the new sexual harassment

   definition. Finally, CAASE’s mission of helping students to enforce their Title IX rights

   will be frustrated because the option of filing an administrative complaint with the

   Department of Education on behalf of student survivors will no longer be available if

   they do not meet the new regulations’ definition of sexual harassment or the location

   requirements.

27. CAASE also anticipates that it will be forced to continue to divert resources from its

   normal operations in order to respond to the effects of the new regulations. For example,

   CAASE will likely have to spend more time and resources filing appeals for students

   whose complaints are wrongfully dismissed by their schools and are not offered a

   separate “non-Title IX” process. This will cause CAASE attorneys to be less available to

   spend time on other types of cases and could require them to take fewer cases overall.

   CAASE is also spending time and resources strategizing interdepartmentally, writing

   letters to schools, and preparing to meet with school administrators to strongly encourage

   them to adopt policies and procedures for “non-Title IX” sexual harassment and assault.

   Finally, as schools may now have two or even three different processes for adjudicating

   incidents of sexual harassment, depending on whether they fall under Title IX or not and

   whether they happened before or after the implementation date, CAASE’s attorneys will

   need to spend more time and resources learning and navigating these different processes

   in order to effectively represent their clients. This will necessarily limit how much time




                                            12
     Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 14 of 20



      they can spend on other types of work and cases, such as protective order cases, policy

      work unrelated to education, and engagement with the community on other topics.

Live Hearings with Cross-Examination

   28. Under the Final Rule, in higher education, survivors and witnesses in sexual misconduct

      proceedings are now forced to submit to cross-examination “directly, orally, and in real

      time” by the respondent’s advisor of choice if they want any of their statements to be

      considered as evidence by the school. The respondent’s advisor can be virtually anyone: a

      fraternity brother, a criminal defense attorney, a parent, etc. The prospect of being

      directly cross-examined in this way will both prevent students from coming forward to

      report their own assaults and deter witnesses from agreeing to participate in the process.

   29. In CAASE’s experience representing student survivors through the disciplinary process,

      it is already traumatizing for a survivor to have to listen to the respondent answer

      questions and read a closing statement. In the vast majority of our cases, students have

      requested to be in a separate room from the respondent while the proceeding is conducted

      over video call, and they have asked their CAASE attorney to listen to the questioning of

      the respondent over the phone so they don’t have to hear it. Beyond that, they are

      extremely anxious and worried about the questions the respondent will submit to the

      hearing committee to be considered and asked.

   30. Now that survivors are forced under the Final Rule to answer questions, directly and in

      real time, from the respondent’s advisor, we expect that this will have a chilling effect on

      survivors considering making a report. It will be too intimidating, overwhelming, and

      potentially re-traumatizing for some students to choose to endure, and they will forgo

      filing a complaint with their school. Similarly, we expect that some witnesses will not




                                               13
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 15 of 20



   feel comfortable with being cross-examined and may choose not to give a statement at

   all, which will result in less relevant information for the investigators to consider.

31. While this will undoubtedly harm survivors, it will also frustrate CAASE’s mission of

   representing clients who have been sexually harassed or assaulted because many student

   survivors will decide not to come forward at all as a result of the cross-examination

   requirement. CAASE’s mission of obtaining fair and accurate investigations for its clients

   will be frustrated because many institutions of higher education will be forced to

   disregard critical evidence because the declarant is not available or does not submit to

   cross-examination. CAASE’s mission of preventing sexual harassment will also likely be

   frustrated because students in higher education may be more likely to commit sexual

   harassment and assault when they know that survivors will be less likely to report due to

   their fear of cross-examination and that, even if an incident is reported, respondents can

   hide certain evidence by simply refusing to submit to cross-examination. Finally,

   CAASE’s mission of helping student survivors enforce their Title IX rights will be

   frustrated because we will not be able to seek an administrative remedy from the

   Department of Education when schools disregard highly relevant and probative evidence,

   which is now allowed under the Final Rule.

32. CAASE also anticipates a diversion of resources as a result of this change under the new

   regulations. CAASE expects to spend more time and resources representing clients in

   higher education because live hearings with cross-examination will require significantly

   more time to prepare for and to complete. This may involve not only preparing the clients

   themselves to be cross-examined but also 1) locating and contacting any witness who

   made a relevant written or oral statement, 2) convincing them to appear at the hearing so




                                             14
     Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 16 of 20



      that their statements can be considered as evidence, and/or 3) seeking any other evidence

      in cases where the respondent or a witness refuses to appear and as a result inculpatory

      evidence cannot be considered.

Unaffiliated Complainants and Respondents

   33. Under the new rule, schools are now required to dismiss complaints if the complainant is

      no longer enrolled in their school, and schools are now allowed to dismiss a complaint if,

      at any time during the investigation or hearing process, the respondent is no longer

      enrolled or employed there. At CAASE we have worked with several clients whose

      perpetrators were set to graduate very soon or had recently graduated. But the Final Rule

      now allows schools to dismiss these types of complaints and allows such misconduct to

      go uninvestigated and unpunished.

   34. Similarly, CAASE has represented several students who were assaulted by their teachers.

      Under the Final Rule, if one of these teachers were to retire or resign before the

      completion of the disciplinary process, the school will no longer have to investigate to

      determine what exactly happened, if there were other survivors, and whether any other

      employees knew about what had taken place.

   35. This change will not only harm survivors but will frustrate CAASE’s mission of ensuring

      that all student survivors have access to support. As a result of the new regulations, fewer

      survivors who are no longer enrolled at their schools or whose respondents have left their

      school will report sexual harassment and assault and be able to access support. CAASE’s

      mission of prevention will also be frustrated in that perpetrators will be more likely to

      commit sexual harassment or assault if they know they will not be held accountable for

      their actions, as respondents in a pending investigation can escape accountability by




                                               15
     Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 17 of 20



         delaying the investigation until they graduate, retire, or otherwise leave the school. In

         addition, as a result of this provision, CAASE anticipates a diversion of its resources in

         that it will have to spend time and resources filing appeals for clients who are wrongfully

         dismissed as an unaffiliated complainant if they are taking a leave of absence but intend

         to return, if they have graduated but intend to participate in alumni activities, or if they

         have dropped out but intend to re-enroll if the school addresses their complaint

         appropriately.

Notice

   36. The Final Rule allows institutions of higher education to ignore all incidents of sexual

         harassment unless the Title IX coordinator or a “school official with the authority to

         institute corrective measures” has actual knowledge of the incident. In CAASE’s

         experience, student survivors often disclose harassment or assault to a school employee

         that they trust: a residential advisor, a professor, a teaching assistant, or a coach. They

         should not have to assess whether the person they are confiding in, who is employed by

         the school, has “the authority to institute corrective measures.” They should be able to

         trust that their disclosure will be taken seriously and properly investigated by the school,

         and schools should be committed to addressing sexual harm regardless of who the

         survivor makes their report to.

   37. This provision will frustrate CAASE’s mission of helping students enforce their Title IX

         rights because the option of filing an administrative complaint with the Department of

         Education will no longer be available when schools do not respond adequately to known

         or suspected sexual harassment and assault. Previously, CAASE could file a complaint

         with the Department of Education if a) their client in higher education reported sexual




                                                   16
     Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 18 of 20



      harassment or assault to a university employee but did not receive any help from their

      school or b) a K-12 or higher education employee had reason to suspect that a student

      was being sexually harassed, abused, or assaulted but did not do anything about it. Under

      the new regulations, CAASE can no longer help survivors in this way if they do not meet

      the new notice requirements.

Supportive Measures

   38. While the Final Rule does require schools to provide supportive measures to all students

      who report “Title IX sexual harassment”, these supportive measures for complainants are

      limited, as they must be non-disciplinary, non-punitive, and not reasonably burdensome

      to the respondent. CAASE’s mission is therefore frustrated because it cannot help clients

      who report a “Title IX” incident obtain a full range of supportive measures. For example,

      many schools will put the burden on the complainant to change their class, work, and

      housing assignments because they will believe they can never change a respondent’s

      class, work, or housing assignments. Additionally, many schools will believe they can

      never issue a one-way no-contact directive against respondents and will instead issue

      mutual no-contact orders against both the complainant and respondent. This practice

      allows abusers to manipulate their victims into violating a mutual order, which can result

      in school discipline for the victim.

   39. Furthermore, schools are not required to provide any supportive measures at all to

      students who report “non-Title IX sexual harassment,” thereby frustrating CAASE’s

      mission of ensuring equal educational access for all student survivors. For example, if the

      reported harassment does not meet the new Title IX definition of sexual harassment,




                                              17
  Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 19 of 20



   occurred outside of a school program or activity, or occurred outside of the United States,

   the school will not be required to provide supportive measures to the complainant.

40. Finally, CAASE’s mission of helping students enforce their Title IX rights will be

   frustrated because the option of filing an administrative complaint with the Department of

   Education is no longer available when a survivor receives ineffective or harmful

   supportive measures in response to a “Title IX” incident, or when a survivor does not

   receive any supportive measures in response to a “non-Title IX” incident.

41. CAASE anticipates that it will need to spend more time helping schools understand that

   supportive measures are still required in cases of unaffiliated complainants or

   respondents, requesting supportive measures in those cases, and explaining that the Final

   Rule does not always prohibit changing a respondent’s schedule or issuing a one-way no-

   contact directive. This will divert CAASE’s resources away from other cases and

   projects.

42. CAASE is very concerned with the negative impact of the Title IX Rule. By chilling

   reporting, reducing the number of investigations that schools will conduct, allowing

   schools to respond unreasonably to sexual harassment, and mandating inequitable

   grievance procedures that are skewed in favor of respondents, there will be less justice for

   victims and less deterrence of sexual harassment. The increase in demand for CAASE’s

   legal services will stretch beyond the organization’s current funding parameters. These

   drastic changes to Title IX will harm victims of sexual violence across the country.

43. I declare under penalty of perjury that the foregoing is true and correct.




                                             18
Case 1:20-cv-11104-WGY Document 145-6 Filed 11/05/20 Page 20 of 20



 Executed on September 30, 2020.




                                   Kaethe Morris Hoffer, CAASE Executive Director




                                     19
